TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED OCTOBER 30, 2020



                                    NO. 03-20-00427-CV


                                  Jennifer Fleck, Appellant

                                               v.

                                    Justin Berry, Appellee




       APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on August 24, 2020. Having

reviewed the record, the Court holds that Jennifer Fleck has not prosecuted her appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. The appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.